Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 6, 8, 9, 11 – 13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Garini et al. (US Pub. No. 2018/0106781 A1).
With regards to claims 1 and 8,  Garini discloses a system of measuring anomalous diffusion of biomolecules in sample cell 1008 membranes of intact cells [0075] [0083] [0165] [0180] (Figures 5 and 10B), comprising: a laser 1012 that illuminates a cell membrane (i.e., such as inner nuclear membrane; INM see paragraph 0090) within an intact cell to express fluorescently tagged biomolecules (i.e., fluorescent marker included in proteins or peptides [0093], wherein the laser 1012 is configured to photobleach a region of interest of the illuminated cell membrane and illuminate the region of interest over time [0113] – [0121]; a detector 1018 configured to detect the fluorescence recovery over time within the region of interest to yield fluorescence recovery after photobleaching (FRAP) data [0006]; and controller 1004 connected to the laser 1012 and detector 1018 and configured to receive the FRAP data from the detector 1018 and compute the mean square displacement (MSD) of diffusing biomolecules and a time-dependent diffusion coefficient D(t) from a plurality of time points of the FRAP data and determine the anomalous diffusion in the cell membrane (i.e., determined diffusion characteristics of labeled genetic entities may be applied to determine the expression, activity, depletion and/or concentration levels of any of the nuclear or structural nuclear proteins, including but not limited to: Lamin A, Lamin B, Lamin C, lamina-associated polypeptide-2 (Lap2)α, Lap2-beta, barrier-to-autointegration factor (BAF), actin, or emerin) [0089].
Garini further teaches that the processor 1004 may compute entities such as: the area or volume spanned by the tracked particles in a given period, or, the mean square distance (MSD) as a function or time. The MSD function may be applied to determine one or more diffusion characteristics in accordance with one or more rules. For example, the MSD function may be compared to a set of predefined functions associated with different diffusion characteristics to determine if the particle diffusion type within the cell is normal or anomalous [0099].
With regards to claims 2, 9 and 16, Garini discloses the fluorescently tagged biomolecules comprises one or more of proteins and lipids [0093].
With regards to claims 4, 11, Garini discloses that the processor 1004 may calculate an MSD function with respect to time by analyzing multiple such images of labeled genetic entities. The analysis may include: calculating the MSD at different time-ranges; fitting the MSD to a power-law function over at least one time-range to extract a power parameter; calculating a range, area or volume scanned by the labeled entities over the given time-range; calculating and extracting a coefficient preceding the power-law function; calculating one or more statistics of the parameters calculated above to determine any of: a mean, median, mode, standard deviation, range, percentile, skewness, kurtosis, moments; and render a histogram of the calculated statistics on display 1006 [0182].
One or more rules, such as any of the rules described above, may be applied to the MSD function to identify the diffusion type and determine the cell characteristic. The rules may include: a shape of the MSD curve, the type of labeled genetic entities captured in the images, a derivative of the MSD curve, the curve shape along the time duration of the MSD curve, the power parameter corresponding to the power-law function fitted to the MSD curve, to name a few [0183]. As such, the controller has a plurality of options of determining diffusion without a single power law assumption as broadly claimed. 
With regards to claims 5, 12, Garini discloses the laser 1012 comprises a confocal laser scanning microscope [0015] [0095].
With regards to claims 6, 13 and 19, Garini discloses the controller 1004 is configured to operate the detector 1018 to alter a detector frame rate associated with detecting the fluorescence recovery between different biomolecules [0096] [0165].
With regards to claim 15, see the rejections of claim 1 and 4 above.
With regards to claim 18, see the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garini in view of Day et al (Mechanisms Underlying the Confined Diffusion of Cholera Toxin B-Subunit in Intact Cell Membranes; PLoS ONE 7(4):e34923. doi:10.1371/journal.pone.0034923).
With regards to claims 3, 10 and 17, Garini discloses the claimed invention according to claim 1 and further that the fluorescent markers include proteins or peptides that can be detected by fluorescence within or compounds that show fluorescence within a specific wavelength range. Examples of proteins used as fluorescence markers including but not limited to green fluorescent protein (GFP), modified green fluorescent protein (mGFP), enhanced green fluorescent protein (EGFP), red fluorescent protein (RFP), modified red fluorescent protein (mRFP), enhanced red fluorescent protein (ERFP), blue fluorescent protein (BFP), enhanced blue fluorescent protein (EBFP), yellow fluorescent protein (YFP), enhanced yellow fluorescent protein (EYFP), cyan fluorescent protein (CFP) and enhanced cyan fluorescentprotein (ECFP). FITC (Fluorescein isothiocyanate), TRTTC (tetramethyl-rhodamine isothiocyanate), Cy3 (Cyanine 3), Cy5 (Cyanine 5) or rhodamine may be also used as a fluorescence or UV indicator. Additional fluorescence or UV markers that can be used in the methods of the invention are well under the skill of an ordinary artisan. Other markers may include quantum dots of different sizes, normally made of elements from the 2-6 columns of the periodic table (e.g. CdTe. ZnTe) or nanometer-size metal particles that can also fluoresce [0093].
Garini fails to expressly disclose the fluorescently tagged biomolecules comprise one or more of Alexa488-CTxB, YFP-GL-GPI, YFP-GT46 and Dill6 protein and lipid anchored probes. Day discloses confocal FRAP assay and cell surface markers examined wherein the surface markers as are as claimed (Abstract) (Introduction; Page 1) (Results Page 2). 
In view of the utility, to study cells with the claimed markers as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Garini to include the teachings such as that taught by Day.
Claim(s) 7 ,14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garini in view of Symonds et al. (A brief guide to model selection, multimodal inference and 732 model averaging in behavioral ecology using Akaike’s information criterion; Behav Ecol 733 Sociobiol. 2011. 65:13–21).
With regards to claim 7, 14 and 20, Garini discloses the claimed invention according to claim 1 and fails to expressly disclose that the controller1004 is configured to apply an Akaike Information Criterion (AIC) to the FRAP data and D(t) that yields negative values below -6000. 
Symonds discloses Akaike’s information criterion (AIC) is increasingly being used in analyses in the field of ecology. This measure allows one to compare and rank multiple competing models and to estimate which of them best approximates the “true” process underlying the biological phenomenon under study (Abstract). 
Notice that the models are ranked by AIC, with the best approximating model being the one with the lowest (most negative) AIC value. AIC thus considers how well the model fits the data (by using likelihood or RSS), but models with greater numbers of fitted parameters (k) will have higher AIC values, all other things being equal (Calculating AIC, starting on page 14). 
In view of the utility, to study cells and identify a ‘best model’ to enables the user to make biological inferences that are unconditional on other specific models, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Garini to include the teachings such as that taught by Symonds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884